Title: To George Washington from John Jameson, 30 January 1795
From: Jameson, John
To: Washington, George


        
          Dear Sir
          York [Va.] January 30th 1795
        
        When I last had the pleasure of seeing you in New York in the Year 1789 in conversing about the Dismal Swamp Company you inform’d me that you did not expect ever to meet the Company again and requested that I wou’d desire my deceased Uncle to Act for you as he did for himself As I have since that time acted for him until his death and now act for myself I have as far as I could with consistance represented your Share and shall with pleasure continue to do so provided you give me a power Should you think me a proper agent you must give the power in writing. The Company have paid about one half of the twenty Shares that was subscribed towards cutting the Canal and the funds will not admit of more than one more payment which will make about £820 unless the proprietors will make some advances Your Share stands delinquant upon the last requisition for twenty four pounds which I will pay at Sight if you request it. I was at the Dismal about ten days ago and find a number of people getting Timber from of[f] the Company’s Land. The Directors thought it necessary to have the Lands Surveyed and all the lines distinctly marked The Surveyor agreed to pay all expences and receive from the Company five hundred Dollars which the Directors agreed to give him We have it in contemplation to get the Timber ourselves and have agreed with a person to hire a number of Hands for that purpose If the proprietors wou’d advance one hundred pounds for each Share I am confidant it wou’d render the Estate profitable and also pay the remainder of the Shares in the Canal Company. I wish you Health and Happiness and am with the greatest esteem Dear Sir Your Obt Servt
        
          John Jameson
        
        
        
          P.S. Direct to me at Culpeper Ct house.
        
      